 

 

| ‘uadion Noy ‘S30ev1S7

   

 

 

eh aseiton stout note he le with the vue ils eat eth by! Ped, ie Ci: a ADATE SVILLE, NC
thts cai sor: name af individ ani stb; if ie mo OCT 07 2020
Ducat. Series: Cat Stdge
Mas: vecolvad by. ‘hig. of: ‘aa nll! -Leawdo.: Lentini thine at U.S. District Court

ot Western Dis
@ - i posiontally gurve tHie'st sixtinidnis-on’ the detent at. trict of N.C,

“gplace): UlIRes. Cont ®, Coyct House. aoe | wo
OR (ate) ‘oni 10-3. -AOKO... Loerie ir Fi her

 

ae _ i eft ihe’ incirons at the fadlviduabe sealetine: ay: Us ti ak “pla ee. af ‘abode. with: idle) ’
v. parpersoty oF: ‘Suitalile age-and ‘AiseFetion whe:

 

 

  
 
 

 

 

 

 

4 pealdes ‘ther es ‘OF nt (ite) = vepmettsnecimnenst ditt inailed a copy, to tieindividialts Inst
lenowit adress: oF aes ronan
a ° served tie sirtiinon 0% main aap tiv p ae wk
7 : ‘whi is designated a law om cout service. ot process on ei af ine of orgenteaton

AES Tihinied ‘he. suing, inne sean. eigeteci eit oeig EO

fa Othe pees

 

“My. fees wre ‘ . — wtp ee for ttavel nid $. . <fot iniviees, tots a total. of:

pet per tation

 

: i eave antler joaslty on erlniy: ‘That it’s intonation. is: trite.

Bites JOOS Bato PR bores

“Berver’a aignature.~

dr Bhi Hewitt

Printed: hate avid title.

208 CouctHovse De. wilbesBore NC AvCTT

Server's addntte -

aii intoriniin fogiedig aki sorte we

 

OL uth Case 5:20-ey- 60157-KDB-BEK-~Beeument4 “Filed 10/07/20 Page 1 of 2
 

ms AGA

Curtis Edwin Leyshon ,
oe 7; tie .
Michael Duncan: and,
B, Carlton Terry; and,
Pam Barlow; and,
Matthew Levchuk. :
_ Baleaitone:

 
     

Ni: 5:20cv157

 

- 105 pias ig auth i aati

Michael Duncan

500 Courthouse Drive Ste, 2064
Wilkesboro, North Carolina 28697

    

suse he ig 4 ed an ihe Palotitt ot ple ito ‘Ag
FS Curtis Bdwin Leyshon’

 

915 North Pine Run Road
Boone, North Carolina 28607
828-263-7958

   

Aenea ieee :

 

 

 

 

FA. A. Date 10/1/2020
Frank G, Johns, Clerk

United States District Court

 

 

Case 5:20-cv-00157-KDB-DCK Document 4 Filed 10/07/20 Page 2:6f: 25-1
